Citation Nr: 1214786	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  11-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Whether severance of service connection for coronary artery disease was proper.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1956.  He died in January 2007.  The Appellant is his surviving spouse.  

This matter is on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file has been subsequently returned to the RO in Muskogee, Oklahoma. 

The Appellant testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

The Board notes that the issue of entitlement to death pension benefits has been certified to the Board.  However, in view of the favorable outcome of the claim for service connection for cause of death, the claim for death pension benefits is rendered moot, as service connection for cause of death provides the higher benefit.  The issue of entitlement to death pension benefits will not be addressed.

The issue of clear and unmistakable error (CUE) with a February 2007 rating decision, with respect to a service connection claim for cause of death benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether severance of service connection for coronary artery disease was proper is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in February 2007, the RO denied a claim of entitlement to service connection for the cause of the Veteran's death; and, the Appellant did not appeal the February 2007 decision within one year of being notified.

2.  The evidence received since the February 2007 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.  

3.  The Veteran died in January 2007 as a result of cardiopulmonary arrest due to pneumonia and rectal cancer; and, according the Death Certificate, another significant condition contributing to death was coronary artery disease. 

4.  At the time of his death, the Veteran was service-connected for residuals of rheumatic fever to include coronary artery disease
. 


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied a claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the February 2007 RO decision denying a service connection for the cause of the Veteran's death; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Appellant's claim for entitlement to service connection for the cause of the Veteran's death is being reopened and granted.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an Appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Appellant initially filed a claim of entitlement to service connection for cause of the Veteran's death in February 2007.  In a February 2007 rating decision, the RO denied her claim.  The basis of the denial was that there was no evidence linking the Veteran's death to his active service or any service related disability.  In that regard, the RO noted that establishing service connection for coronary artery disease had been improper, and that there had been no relationship between the coronary artery disease that contributed to the Veteran's death and his service connected rheumatic fever.  The Appellant did not appeal the February 2007 decision, nor did she submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010). Thus, the decision to deny service connection for the cause of death became final one year later.

The Appellant filed a claim to reopen in March 2010.  A March 2010 rating decision determined that new and material evidence had not been submitted.  The Appellant appealed. 

The evidence added to the record since the last final denial includes lay statements and testimony.  Significantly, the Appellant testified that the Veteran began complaining of chest related issues in the few years following service.  See BVA Hearing Transcript 6-7.  These statements are "new" in that the Appellant had not submitted testimony in support of her claim.  The statements are also material as they support the Appellant's assertion of the relationship between the Veteran's service and his cause of death.  As noted above, for purposes of determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements concerning the continuity of the Veteran's symptomatology are thereby found to be new and material.

The Board finds that the evidence submitted since the February 2007 RO decision is new in that it was not associated with the claims folder prior to the February 2007 RO decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The claim will be reopened.

III.  Cause of Death
 
Dependency and indemnity compensation may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011).

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002). Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a) (2011).

Service connection may be established for the cause of a Veteran's death if a service-connected disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011).  A service-connected disability is the principal cause of death when that disability, 'singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.'  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the disability must have 'contributed substantially or materially' to death, 'combined to cause death,' or 'aided or lent assistance to the production of death.'  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Veteran's death certificate indicates that the immediate cause of his death in January 2007 as cardiopulmonary arrest due to pneumonia.  The underlying cause was listed as rectal cancer.  Significant conditions contributing to death were listed as rectal cancer and coronary artery disease.  

By way of history, in a July 2003 rating decision, the RO included the Veteran's coronary artery disease as part of the Veteran's service-connected rheumatic fever and added this characterization to the relevant rating sheet.  A 60 percent evaluation was awarded.  In other words, the RO essentially granted service connection for coronary artery disease, as reflected on the relevant rating sheet.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations). 

The Veteran filed an increased rating claim for his service-connected rheumatic fever to include coronary artery disease in July 2005.  An October 2005 deferred rating decision reflected that there was possibly clear and unmistakable error in the award of service connection for coronary artery disease as due to rheumatic fever.  It was noted that the Veteran's file needed to be reviewed by a cardiologist for an opinion.  The Veteran underwent a VA examination in November 2006.  At that time, the VA examiner determined that it was not as likely as not that the Veteran's claimed coronary artery disease is proximately due to or the direct result of his service-connected rheumatic fever.  The VA examiner additionally noted that it was also not as likely as not that the service-connected rheumatic fever aggravated the disability of the claimed coronary artery disease.  The Veteran subsequently passed away in January 2007. 

In the March 2010 decision on appeal, the RO denied the Appellant's claim based on a finding that there was no competent evidence relating the Veteran's coronary artery disease to service.   However, as indicated, the Veteran was essentially service connected for coronary artery disease at the time of his death.

In March 2011, the RO issued a rating decision proposing to sever service connection for the Veteran's service-connected coronary artery disease.  A June 2011 rating decision severed service connection for coronary artery disease, effective September 1, 2011. 

When severance of service connection is considered warranted, a rating decision proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. §3.105(d) (2011).

The Veterans Benefits Administration Adjudication Manual M21-1MR specifically addresses the severance of service connection after a Veteran's death, and instructs that upon the Veteran's death:

*  discontinue all action on severance proposals not finalized, unless the severance would affect death benefits, or

*  make a proposal to sever service connection only if such a proposal, if finalized, will result in entitlement to a lesser benefit or the complete disallowance of a claim for death benefits.  

Notes:  

*  Proposals initiated but not finalized prior to notice of the Veteran's death, upon notice of the Veteran's death, will be reconsidered de novo taking into consideration all available new evidence, such as medical reports of last illness, death certificate, and autopsy report, if indicated. 

*  The claimant is notified of the severance proposal and given 60 days to submit further evidence, even though the Veteran was given a prior 60-day notice. 

M21-1MR, Part III, Subpart iv, Chapter 8, Section E, Topic 17, at h.

The RO did not take action, prior to the Veteran's death, to initiate a severance proposal.  Rather, the RO waited under several years following the Veteran's death to take action.  Moreover, although the RO eventually severed service connection for coronary artery disease, it was not effective until September 1, 2011.  Thus, at the time of the Veteran's death in January 2007 he remained service-connected for coronary artery disease.  The RO never issued a rating decision finding clear and unmistakable error in the July 2003 decision that awarded service connection for coronary artery disease.  

The provisions of 38 C.F.R. 20.1106 (2011) provide that decisions on claims for service connection for the cause of death will be made without regard to decisions on 'those issues' during the Veteran's lifetime.  This regulation might appear to permit VA to readjudicate whether the coronary artery disease was service connected.  The heading to that regulation, however, makes clear that it only applies to 'prior unfavorable decisions during the veteran's lifetime.'  The undisputed evidence is that the Veteran's coronary artery disease, which was a service connected disability at the time of his death, was identified as a significant condition that contributed to his death.  The applicable laws and regulations require that DIC benefits be awarded if a service-connected disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

Accordingly, entitlement to DIC on the basis of service connection for the cause of the Veteran's death is granted.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for the cause of the Veteran's death has been received, to this extent, the appeal is granted.

Service connection for the cause of death is granted.



REMAND

As discussed above, the RO issued a decision in June 2011 that posthumously severed the Veteran's service-connected coronary artery disease, effective September 1, 2011.  At her hearing before the Board in March 2012, the appellant stated that she disagreed with the June 2011 decision. 

The Board notes that oral statements made by a claimant or his or her accredited representative during a personal hearing are considered to be "in writing" when a transcript of the hearing is produced.  Tomlin v. Brown, 5 Vet. App. 355 (1993). The appellant's statements during the March 2012 Board hearing are reasonably construed as a timely Notice of Disagreement with the June 2011 rating decision. 38 C.F.R. § 20.201 (2011).

In such cases, the proper action is to remand the issue whether severance of service connection for coronary artery disease was proper to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41   (1999) ( "[t]hus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC").

Accordingly, the case is REMANDED for the following action:

Send the appellant a Statement of the Case (SOC) concerning the issue of whether severance of service connection for coronary artery disease was proper. 

In so doing, the appellant should be advised that she still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  She must also be advised of the time period she has to perfect this appeal.  If, and only if, she submits a timely Substantive Appeal in response to this SOC, thereby perfecting her appeal of this additional claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.   Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


